

FORM OF LOCK-UP AGREEMENT


______ __, 2007


Ladies and Gentlemen:


Reference is made to those discussions among Clear Skies Group, Inc., a New York
corporation (“Clear Skies”) and Clear Skies Holdings, Inc., a Delaware
corporation (the “Company”), relating to a proposed business combination between
Clear Skies and the Company and a related private placement financing (the
“Transactions”).  In connection with the Transactions, the Company and Clear
Skies contemplate entering into a proposed Merger Agreement (the “Merger
Agreement”) pursuant to which Clear Skies’s stockholders shall receive common
stock, par value $0.001 per share, of the Company (the “Common Stock”) in
consideration for shares of Clear Skies held by them at the effective time of
the merger. In consideration of the Company and Clear Skies entering into the
Transactions, the undersigned hereby agrees as follows:


1. The undersigned hereby covenants and agrees, except as provided herein, not
to (1) offer, sell, contract to sell, grant any option to purchase, hypothecate,
pledge, or otherwise dispose of or (2) transfer title to (a “Prohibited Sale”)
any of the shares (the “Acquired Shares”) of Common Stock acquired by the
undersigned pursuant to or in connection with the Merger Agreement, during the
period commencing on the Closing Date (as that term will be defined in the
Merger Agreement) and ending on the 15-month anniversary of the Closing Date
(the “Lockup Period”), without the prior written consent of the Placement Agent.


2. Notwithstanding the foregoing, the undersigned shall be permitted during the
Lockup Period, without the consent of the Placement Agent or any other party,
(i) to engage in transactions in connection with the undersigned’s participation
in the Company’s stock option plans, (ii) to transfer all or any part of the
Acquired Shares to any family member, for estate planning purposes, or to an
affiliate thereof (as such term is defined in Rule 405 under the Securities
Exchange Act of 1934, as amended), provided that such transferee agrees in
writing with the Company to be bound hereby, (iii) to participate in a
registered direct offering by the Company in which the undersigned participates
as a selling stockholder, (iv) to participate in any transaction in which
holders of the Common Stock of the Company participate or have the opportunity
to participate pro rata, including, without limitation, an underwritten offering
of Common Stock, a merger, consolidation or binding share exchange involving the
Company, a disposition of the Common Stock in connection with the exercise of
any rights, warrants or other securities distributed to the Company’s
stockholders, or a tender or exchange offer for the Common Stock or (v) to
transfer all or any part of the Acquired Shares in privately negotiated
transactions to which the so-called “Section 4(1½)” exemption applies, provided
that the transferee in any such transaction agrees in writing with the Company
to be bound hereby, and no transaction contemplated by the foregoing clauses
(i), (ii), (iii), (iv) and (v) shall be deemed a Prohibited Sale for purposes of
this Letter Agreement.
 

--------------------------------------------------------------------------------


 
3. This Letter Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware.


4. This Letter Agreement will become a binding agreement among the undersigned
as of the Closing Date. In the event that no closing occurs under the Merger
Agreement, this letter agreement shall be null and void. This Letter Agreement
(and the agreements reflected herein) may be terminated by the mutual agreement
of the Company and the undersigned with the consent of the Placement Agent, and
if not sooner terminated, will terminate upon the expiration date of the Lockup
Period. This Letter Agreement may be duly executed by facsimile and in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall be deemed to constitute one and the same instrument.
Signature pages from separate identical counterparts may be combined with the
same effect as if the parties signing such signature page had signed the same
counterpart. This Letter Agreement may be modified or waived only by a separate
writing signed by each of the parties hereto expressly so modifying or waiving
such agreement.





 
Very truly yours,
          _____________________________________________   
Print Name:

 


Address:_____________________________________
Number of shares of Common Stock owned: __________
Certificate Numbers: _____________________________
   

Accepted and Agreed to:
 
CLEAR SKIES GROUP, INC.
   
By:
___________________________________   



2

--------------------------------------------------------------------------------

